>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
> Exhibit 10.21
> 
> Employment Agreement with R. Wayne Hall
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> EMPLOYMENT AGREEMENT
> 
> 
> 
> THIS AGREEMENT entered into this 1st day of December, 2006, by and between
> FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF CHARLESTON (the "Association"),
> FIRST FINANCIAL HOLDINGS, INC. and R. WAYNE HALL (the "Employee").
> 
> 
> 
>      WHEREAS, Employee is an employee of First Financial Holdings, Inc. or its
> subsidiaries, the Association, First Southeast Insurances Services, Inc. or
> Kimbrell Insurance Group, Inc. (collectively, "First Financial");
> 
> 
> 
>      WHEREAS, First Financial wishes to assure itself of the services of
> Employee for the period provided in this Agreement; and
> 
> 
> 
>      WHEREAS, the Employee is willing to serve in the employ of First
> Financial on a full-time basis for said period;
> 
> 
> 
>      WHEREAS, the Confidential Information (as defined in Section 10 below) is
> a unique and valuable asset of First Financial, acquired at great expense by
> First Financial, and any disclosure or other use of such information other
> than for the sole benefit of First Financial would be wrongful and would cause
> irreparable harm to First Financial;
> 
> 
> 
>      NOW THEREFORE, in consideration of the mutual covenants herein contained,
> and upon the other terms and conditions hereinafter provided, the parties
> hereby agree as follows:
> 
> 
> 
>      1.      Employment. The Employee is employed as Executive Vice President
> -- Financial Management of First Financial. The Employee shall render
> administrative and management services to First Financial such as are
> customarily performed by persons situated in a similar executive capacity. He
> shall also promote, by entertainment or otherwise, as and to the extent
> permitted by law, the business of First Financial. The Employee's other duties
> shall be such as the Board of Directors of First Financial may from time to
> time reasonably direct, including normal duties as an officer of First
> Financial.
> 
> 
> 
>      2.     Base Compensation. First Financial agrees to pay the Employee
> during the term of this Agreement a salary at the rate of $210,000.00 per
> annum, payable in cash not less frequently than monthly. Such rate of salary,
> or increased rate of salary, if any, as the case may be, shall be reviewed by
> the Board of Directors of First Financial no less often than annually.
> 
> 
> 
>      3.      Employee Benefits, Etc. (a) The Employee shall be entitled to
> participate in any plan of First Financial relating to pension,
> profit-sharing, or other retirement benefits and medical coverage or
> reimbursement plans that First Financial may adopt for the benefit of its
> employees.
> 
> 
> 
>             (b)   The Employee shall be eligible to participate in any fringe
> benefit program that is commensurate with the responsibilities and functions
> to be performed by the
> 
>  
> 
> 1
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Employee under this Agreement; provided, however, that any determination
> regarding the Employee's eligibility for any specific benefit program shall be
> reserved to the Board of Directors of First Financial or its designee. First
> Financial shall reimburse Employee for all reasonable and properly
> substantiated out-of-pocket expenses that Employee shall incur in connection
> with his services for First Financial.
> 
> 
> 
>      4.     Term. The initial term of employment under this Agreement shall be
> for the period commencing December, 2006 and ending September, 2009. The said
> 34-month period of employment may be extended for an additional 12 full
> calendar months by action of the Board of Directors at the September 2007
> meeting of the Board of Directors and at each succeeding September meeting of
> the Board of Directors.
> 
> 
> 
>      5.     Loyalty; Noncompetition. (a) The Employee shall devote his full
> time and best efforts to the performance of his employment under this
> Agreement. During the term of this Agreement, the Employee shall not, at any
> time or place, either directly or indirectly, engage in any business or
> activity in competition with the business affairs or interests of First
> Financial or be a director, officer or employee of or consultant to any bank,
> savings and loan association, credit union or similar thrift, savings bank or
> financial institution.
> 
> 
> 
>           (b)     Upon termination of this Agreement for any reason other than
> the reasons set forth in paragraph 8 of this Agreement, for a period of 12
> months from the termination of this Agreement, the Employee shall not at any
> time or place, either directly or indirectly, engage in any business or
> activity in competition with the business affairs or interests of First
> Financial or be a director, officer or employee of or consultant to any bank,
> savings and loan association, credit union or similar thrift, savings bank or
> financial institution in an area within a fifty (50) mile radius of any office
> of any subsidiary or affiliate of First Financial.
> 
> 
> 
>           (c)     During the term of this Agreement, nothing in the foregoing
> subparagraphs in this paragraph 5 shall apply to subsidiaries and affiliates
> of First Financial or shall be determined to prevent or limit the right of the
> Employee to invest in the capital stock or other securities of any business
> dissimilar from that of First Financial or solely as a passive investor in any
> business.
> 
> 
> 
>      (d)     Directly or indirectly engaging in any business or activity in
> competition with the business affairs or interests of First Financial shall
> include engaging in business as owner, partner, agent or employee of any
> person, firm or corporation engaged in such business individually or as
> beneficiary by interest in any partnership, corporation or other business
> entity or in being interested directly or indirectly in any such business
> conducted by any person, firm or corporation.
> 
> 
> 
>      (e)     In the event of violation by Employee of this Agreement for
> loyalty and noncompetition, the Employee will be subject to damages and
> because of the relationship of employer and employee, it is hereby agreed
> injunctive relief is necessary for First Financial, as employer, to enforce
> these provisions of the Agreement to protect its business and good will.
> 
>  
> 
> 2
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
>      6.      Paid Time Off (PTO) and Catastrophic Leave (CAT). At such
> reasonable times as the Board of Directors of First Financial shall in its
> discretion permit, the Employee shall be entitled, without loss of pay, to
> absent himself voluntarily from the performance of his employment under this
> Agreement, all such voluntary absences to count as vacation time; provided
> that:
> 
> 
> 
>           (a)     The Employee shall be entitled to any annual PTO in
> accordance with the policies as periodically established by the Board of
> Directors of First Financial, which shall in no event be less than the current
> policies of First Financial.
> 
> 
> 
>           (b)     The timing of PTO shall be scheduled in a reasonable manner
> by the Employee. The Employee shall not be entitled to receive any additional
> compensation from First Financial on account of his failure to take PTO; nor
> shall he be entitled to accumulate unused PTO from one calendar year to the
> next except to the extent authorized by the Board of Directors for senior
> management officials of First Financial.
> 
> 
> 
>           (c)     In addition to the aforesaid paid PTO, the Employee shall be
> entitled without loss of pay, to absent himself voluntarily from the
> performance of his employment with First Financial for such additional period
> of time and for such valid and legitimate reasons as the Board of Directors in
> its discretion may determine. Further, the Board of Directors shall be
> entitled to grant to the Employee a leave or leaves of absence with or without
> pay at such time or times and upon such terms and conditions as the Board in
> its discretion may determine.
> 
> 
> 
>           (d)     In addition, the Employee shall be entitled to annual CAT
> leave as established by the Board of Directors for senior management officials
> of First Financial. In the event any CAT leave time shall not have been used
> during any year, such leave shall accrue to subsequent years only to the
> extent authorized by the Board of Directors. Upon termination of his
> employment, the Employee shall not be entitled to receive any additional
> compensation from First Financial for unused CAT leave.
> 
> 
> 
>      7.     Termination and Termination Pay.
> 
> 
> 
>      This Agreement shall be terminated upon the following occurrences:
> 
> 
> 
>           (a)     The death of the Employee during the term of this Agreement,
> in which event the Employee's estate shall be entitled to receive the
> compensation due the Employee through the last day of the calendar month in
> which his death shall have occurred.
> 
> 
> 
>           (b)      This Agreement may be terminated at any time by a decision
> of the Board of Directors of First Financial for conduct not constituting
> termination for "Just Cause," as defined in subparagraph (c) of this paragraph
> 7 or by the Employee upon sixty (60) days written notice to First Financial,
> as the case may be. In the event this Agreement is terminated
> 
>  
> 
> 3
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> by the Board of Directors without Just Cause, First Financial shall be
> obligated to continue to pay the Employee his salary (as set forth in
> paragraph 2 of this Agreement) up to the date of termination of the term
> (including any renewal term) of this Agreement. In the event this Agreement is
> terminated by the Employee, the compensation and benefits will be terminated
> upon the effective date of the employment termination or as may otherwise be
> determined by the Board of Directors.
> 
> 
> 
>           (c)     First Financial reserves the right to terminate this
> Agreement at any time for Just Cause. Termination for "Just Cause" shall mean
> termination for personal dishonesty, incompetence, willful misconduct, breach
> of a fiduciary duty involving personal profit, intentional failure to perform
> stated duties, willful violation of any law, rule or regulation (other than a
> law, rule or regulation relating to a traffic violation or similar offense),
> final cease-and-desist order, termination under the provisions of
> subparagraphs (d) and (e) below, or material breach of any provision of this
> Agreement. Subject to the provisions of paragraph 10 hereof, in the event this
> Agreement is terminated for Just Cause, First Financial shall only be
> obligated to continue to pay the Employee his salary up to the date of
> termination.
> 
> 
> 
>           (d)    (i)     If the Employee is suspended and/or temporarily
> prohibited from participating in the conduct of the Association's affairs by a
> notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance
> Act ("FDIA") (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Association's
> obligations under the Agreement shall be suspended as of the date of service,
> unless stayed by appropriate proceedings. If the charges in the notice are
> dismissed, the Association may in its discretion (a) pay the Employee all or
> part of the compensation withheld while its contract obligations were
> suspended and (b) reinstate (in whole or in part) any of its obligations that
> were suspended. Any suspended amounts that the Association later determines to
> pay the Employee shall be paid to him as soon as practicable after the
> Association's determination.
> 
> 
> 
>                (ii)     If the Employee is removed and/or permanently
> prohibited from participating in the conduct of the Association's affairs by
> an order issued under Section 8(e)(4) or (g)(1) of the FDIA (12 U.S.C Section
> 1818(e)(4) or (g)(1)), all obligations of the Association under the Agreement
> shall terminate as of the effective date of the order, but vested rights of
> the contracting parties shall not be affected.
> 
> 
> 
>           (e)     If the Association is in default (as defined in Section
> 3(x)(1) of the FDIA (12 U.S.C. Section 1813(3)(x)(1)), all obligations under
> this Agreement shall terminate as of the date of default, but this paragraph
> shall not affect any vested rights of the parties.
> 
> 
> 
>           (f)     All obligations under this Agreement may be terminated: (i)
> by the Director of the Office of Thrift Supervision (the "Director") or his or
> her designee at the time the Federal Deposit Insurance Corporation enters into
> an agreement to provide assistance to or on behalf of the Association under
> the authority contained in Section 13(c) of the FDIA (12 U.S.C. Section
> 1823(c)), or (ii) by the Director, or his or her designee at the time the
> Director or such designee approves a supervisory merger to resolve problems
> related to operation of 
> 
>  
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> the Association or when the Association is determined by the Director to be in
> an unsafe or unsound condition. Any rights of the parties that have already
> vested, however, shall not be affected by such action.
> 
> 
> 
>           (g)     If, after a "Change of Control" (as hereinafter defined) of
> the Association or First Financial, the Association shall terminate the
> employment of the Employee during the period of employment under this
> Agreement for any reason other than Just Cause, as defined in subparagraph (c)
> of this paragraph 7, or the Employee voluntarily terminates his employment
> within twelve (12) months following the effective date of the Change in
> Control following any change in the present capacity or circumstances in which
> the Employee is employed as set forth in paragraph 1 of this Agreement, or
> cause a reduction in the Employee's responsibilities or authority or
> compensation or other benefits provided under this Agreement without the
> Employee's written consent, then First Financial shall pay to the Employee and
> provide the Employee, or to his beneficiaries, dependents and estate, as the
> case may be, with the following:
> 
> 
> 
>                (i)     First Financial shall pay to the Employee an amount
> equal to 2.99 times the Employee's then current salary. Such payment shall be
> paid over a 12 month period following the Employee's termination of employment
> with the Association, in accordance with the Association's customary payroll
> practices.
> 
> 
> 
>                (ii)    During the period of 36 calendar months beginning with
> the event of the Employee's termination of employment, the Employee, his
> dependents, beneficiaries and estate shall continue to be covered under all
> employee benefit plans of First Financial, including without limitation First
> Financial's pension plan, life insurance and health insurance as if the
> Employee was still employed during such period under this Agreement.
> 
> 
> 
>                (iii)    If and to the extent that benefits or service credit
> for benefits provided by subparagraph (g)(ii) of this paragraph 7 shall not be
> payable or provided under any such plans to the Employee, his dependents,
> beneficiaries and estate, by reason of his no longer being an employee of
> First Financial as a result of termination of employment, First Financial
> shall itself pay or provide for payment of such benefits and service credit
> for benefits to the Employee, his dependents, beneficiaries and estate. Except
> as provided in the following sentence, all payments under this Paragraph
> 7(g)(ii) shall be made no later than the December 31 of the second calendar
> year following the calendar year in which the Employee terminates employment
> with the Association. Any payment relating to the Employee's benefit under
> First Federal's qualified pension plan shall commence on the date(s) on which
> payments under First Financial's qualified pension plan or successor plan are
> made, in accordance with the Employee's form of benefit distribution under
> that Plan.
> 
> 
> 
>                (iv)    If the Employee elects to have benefits commence prior
> to the normal retirement age under the qualified pension plan or any successor
> plan maintained by First Financial and thereby incurs an actuarial reduction
> in his monthly benefits under such plan, First Financial shall itself pay or
> provide for payment to the Employee of the difference
> 
>  
> 
> 5
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> between the amount that would have been paid if the benefits commenced at
> normal retirement age and the actuarially reduced amount paid upon the early
> commencement of benefits. However, if at the time of the Employee's
> termination of employment with the Association (other than on account of death
> or disability) he is a "specified employee" within the meaning of Code Section
> 409A(a)(2)(B)(i), then payments under this paragraph 7(g)(iv) shall commence
> not earlier than 185 days after the Employee terminates employment, with any
> payments delayed on account of this sentence paid with the first payment
> permitted hereunder.
> 
> 
> 
>                (v)    First Financial shall pay all legal fees and expenses
> which the Employee may incur as a result of First Financial's contesting the
> validity or enforceability of this Agreement that results in a legal judgment
> in his favor or legal settlement and the Employee shall be entitled to receive
> interest thereon for the period of any delay in payment from the date such
> payment was due at the rate determined by adding two hundred (200) basis
> points to the six (6) month Treasury Bill rate.
> 
> 
> 
>                (vi)    The Employee shall not be required to mitigate the
> amount of any payment provided for in this Agreement by seeking other
> employment or otherwise nor shall any amounts received from other employment
> or otherwise by the Employee offset in any manner the obligations of First
> Financial hereunder.
> 
> 
> 
>                (vii)    Notwithstanding the preceding paragraphs of this
> subparagraph (g), in the event that the aggregate payments or benefits to be
> made or afforded to the Employee under this Agreement, together with any other
> payments or benefits received or to be received by Employee in connection with
> a Change in Control, would be deemed to include an "excess parachute payment"
> under Section 280G of the Internal Revenue Code of 1986, as amended ("Code"),
> then, at the election of the Employee, (a) such payments or benefits shall be
> payable or provided to the Employee over the minimum period necessary to
> reduce the present value of such payments or benefits to an amount which is
> one dollar ($1.00) less than three (3) times the Employee's "base amount"
> under Section 280G(b)(3) of the Code or (b) the payments or benefits to be
> provided under this subparagraph (g) shall be reduced to the extent necessary
> to avoid treatment as an excess parachute payment with the allocation of the
> reduction among such payments and benefits to be determined by the Employee.
> 
> 
> 
>                (viii)   For purposes of this Section 7(g) the Employee shall
> not be considered to have experienced a termination of employment unless such
> termination also constitutes a "separation from service" within the meaning of
> Code Section 409A(a)(2)(A)(i).
> 
> 
> 
>      8.     Change of Control. A "Change of Control" shall be deemed to have
> occurred,      if:
> 
> 
> 
>           (a)     There occurs a change in control of the Association or First
> Financial within the meaning of the Home Owner's Loan Act of 1933 and Part 574
> of the OTS Regulations (12 C.F.R. Part 574);
> 
> 
> 
>           (b)     Any person (as such term is used in Sections 13(d) and
> 14(d)(2) of the Securities Act of 1934) is or becomes the beneficial owner,
> directly or indirectly, of securities 
> 
> 6
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> of First Financial or the Association representing 25% or more of the combined
> voting power of First Financial's or the Association's then outstanding
> securities;
> 
> 
> 
>           (c)     The membership of the board of directors of First Financial
> or the Association changes as the result of a contested election, such that
> individuals who were directors at the beginning of any twenty-four (24) month
> period (whether commencing before or after the date of adoption of this
> Agreement) do not constitute a majority of the Board at the end of such
> period; or
> 
> 
> 
>           (d)     Shareholders of First Financial or the Association approve a
> merger, consolidation, sale or disposition of all or substantially all of
> First Financial's or the Association's assets, or a plan of partial or
> complete liquidation.
> 
> 
> 
>      9.     Disability. In addition to other compensation or benefits the
> Employee may be entitled to under this Agreement, if the Employee shall become
> disabled or incapacitated to the extent that he is unable to perform the
> duties of his position, he shall be eligible to participate in First
> Financial's long-term disability plan as established by the Board of Directors
> for employees and management personnel, or any other disability plan which may
> be established by the Board of Directors for management personnel. Upon
> returning to active full-time employment, the Employee's full compensation as
> set forth in paragraph 2 of this Agreement entitled "Base Compensation" shall
> be reinstated. In the event that said Employee returns to active employment on
> other than a full-time basis, then his compensation (as set forth in paragraph
> 2 of this Agreement entitled "Base Compensation") shall be reduced in
> proportion to the time spent in said employment. However, if he is again
> unable to perform the duties of his position hereunder due to illness or other
> incapacity, he must have been engaged in active full-time employment for at
> least twelve (12) consecutive months immediately prior to such later absence
> or inability in order to qualify for the full or partial continuance of his
> salary under this paragraph.
> 
> 
> 
>      10.     Definitions. For purposes of this Agreement, the following terms
> shall have the following meanings:
> 
> 
> 
>           (a)     "Confidential Information" means information belonging to
> First Financial, whether reduced to writing (or in a form from which such
> information can be obtained, translated or derived into reasonably usable
> form) or maintained in Employee's memory, which derives independent economic
> value from not being readily known to or ascertainable by proper means by
> others who can obtain economic value from the disclosure or use of such
> information, including without limitation, financial information, reports and
> forecasts; inventions, improvements and other Intellectual Property; Trade
> Secrets (as defined herein); know-how; software and related code; market or
> sales information or plans; Customer (as defined herein) lists, including
> without limitation information concerning the assets, wealth or other personal
> or financial information regarding a Customer; and business plans, prospects
> and opportunities (such as possible acquisitions or dispositions of businesses
> or facilities) which have been discussed or considered by First Financial's
> management.
> 
>  
> 
> 7
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Confidential Information includes information developed by Employee in the
> course of employment by First Financial, as well as other information to which
> Employee may have access in connection with employment by First Financial.
> Confidential Information also includes the confidential information of others
> with which First Financial has a business relationship. Notwithstanding the
> foregoing, Confidential Information does not include information in the public
> domain, unless due to breach of Employee's obligations under this Agreement.
> 
> 
> 
>           (b)     "Intellectual Property" means any invention, product, market
> or business plan, process, program, software, formula, method, work of
> authorship or other information or thing that is unique and of value to First
> Financial, in First Financial's reasonable judgment.
> 
> 
> 
>      11.     Confidentiality. Employee understands and agrees that employment
> creates a relationship of confidence and trust between Employee and First
> Financial with respect to all Confidential Information. At all times, both
> during Employee's employment with First Financial and after its termination,
> Employee will keep in confidence and trust all such Confidential Information,
> and will not use or disclose any such Confidential Information without the
> written consent of First Financial, for any purpose, except as may be
> necessary in the ordinary course of performing Employee's duties to First
> Financial. Upon termination of Employee's employment with First Financial for
> any reason, Employee will return all Confidential Information to First
> Financial, including any original, computerized or duplicated records or
> portions of records.
> 
> 
> 
>      12.     Intellectual Property. Any Intellectual Property created by
> Employee with any of First Financial's resources or assistance, in whole or in
> part, during employment with First Financial and which pertains to the
> business of First Financial is the property of First Financial. Employee
> hereby assigns to First Financial all right, title and interest in and to such
> Intellectual Property, including without limitation copyrights, trademarks,
> service marks and patents in or to such Intellectual Property, and agrees to
> sign patent applications and assignments thereof without additional
> compensation.
> 
> 
> 
>      13.     Expenses to Enforce Agreement. In the event any dispute shall
> arise between the Employee and the Association or First Financial as to the
> terms or interpretation of this Agreement, whether instituted by formal legal
> proceedings or otherwise, including any action taken by Employee in defending
> against any action taken by the Association or First Financial, the prevailing
> party shall be reimbursed for all costs and expenses, including reasonable
> attorney's fees, arising from such dispute, proceedings or actions. Such
> reimbursement shall be paid within 10 days of the furnishing to the
> non-prevailing party of written evidence, which may be in the form of a
> cancelled check or receipt, among other things, of any costs or expenses
> incurred by the prevailing party. Any such request for reimbursement shall be
> made more frequently than at 60-day intervals.
> 
>      14.     Successor and Assigns. (a) This Agreement shall inure to the
> benefit of and be binding upon any corporate or other successor of the
> Association and First Financial which shall acquire, directly or indirectly,
> by merger, consolidation, purchase or otherwise, all or substantially all of
> the assets of the Association or First Financial.
> 
> 8
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
>  
> 
> 
> 
>           (b)     Since First Financial is contracting for the unique and
> personal skills of the Employee, the Employee shall be precluded from
> assigning or delegating his rights or duties hereunder without first obtaining
> the written consent of First Financial.
> 
> 
> 
>      15.     Amendments. No amendments or additions to this Agreement shall be
> binding unless in writing and signed by the parties hereto, except as herein
> otherwise provided.
> 
> 
> 
>      16.     Applicable Law. This Agreement shall be governed in all respects
> whether as to validity, construction, capacity, performance or otherwise, by
> the laws of South Carolina, except to the extent that Federal law shall be
> deemed to apply. This Agreement is intended to comply with the requirements of
> Section 563.39 of the OTS Regulations (12 C.F.R. Section 563.39) and to the
> extent it conflicts with the provisions of that Section, Section 563.39 shall
> control. Any payments made to the Employee pursuant to this Agreement, or
> otherwise, shall be subject to and conditioned upon compliance with Section
> 18(k) of the FDIA (12 U.S.C. Section 1828(k)) and any regulations promulgated
> thereunder.
> 
> 
> 
>      17.     Severability. The provisions of this Agreement shall be deemed
> severable and the invalidity or unenforceability of any provision shall not
> affect the validity or enforceability of the other provisions hereof.
> 
> 
> 
>      IN WITNESS WHEREOF, the parties have executed this Agreement on the day
> and year first hereinabove written.
> 
>       FIRST FEDERAL SAVINGS AND LOAN       ASSOCIATION OF CHARLESTON        
> ATTEST:  
> 
> By
> 
>         A. Thomas Hood       President and Chief Executive Officer            
>           FIRST FINANCIAL HOLDINGS, INC.         ATTEST:  
> 
>  By
> 
>         A. Thomas Hood       President and Chief Executive Officer            
>     WITNESS:                             R. Wayne Hall
> 
> Employee
> 
> 
> 
> 9/06
> 
> 9
> 
> --------------------------------------------------------------------------------